Citation Nr: 0202804	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  99-25 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for additional disability 
(claimed as numbness of the right arm and hand, headaches, 
increased neck pain, and earaches) under the provisions of 38 
U.S.C.A. § 1151, arising from treatment received at a 
Department of Veterans Affairs (VA) medical facility in 1995.

(The subject of whether new and material evidence has been 
presented to reopen a claim for service connection for 
residuals of a neck injury will be the subject of a later 
decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the VA 
regional office (RO) in Los Angeles, California, that denied 
the above claim.  In April 2001, a hearing was held before 
the undersigned Board member who was designated by the 
Chairman to conduct that hearing under 38 U.S.C.A. § 7107(c).  
 
In January 2002, the Board concluded that additional medical 
expertise was needed to render an equitable decision on this 
claim and requested a medical opinion from the Veterans 
Health Administration (VHA) in accordance with 38 C.F.R. 
§ 20.901(a).  In conformance with 38 C.F.R. § 20.903, the 
veteran and his representative were notified at the time the 
VHA opinion was initially sought.  After the opinion was 
received at the Board, the representative was provided a copy 
and 60 days to submit any additional evidence or argument in 
response to the opinion.  See 38 C.F.R. § 20.903 (2001); see 
also (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903(a)). 

The veteran's motion to advance his case on the docket due to 
illness was granted in February 2002.  See 38 C.F.R. 
§ 20.900(c) (2001).

The Board is undertaking additional development on the issue 
of whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a neck 
injury, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the veteran's response, the Board will prepare a 
separate decision addressing this issue.


FINDING OF FACT

Additional disability (claimed as numbness of the right arm 
and hand, headaches, increased neck pain, and earaches) is 
not the result of VA hospital care, medical or surgical 
treatment, or examination.


CONCLUSION OF LAW

The veteran is not entitled to compensation under 38 U.S.C.A. 
§ 1151 for additional disability (claimed as numbness of the 
right arm and hand, headaches, increased neck pain, and 
earaches) arising from VA hospitalization and medical 
treatment in 1995.  38 U.S.C.A. § 1151 (West Supp. 2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The Board has reviewed all the evidence of record.  It is 
discussed below in chronological order for clarity. 

The veteran has a long history of cervical spine disorders, 
such as degenerative joint disease and cervical spondylosis.  
For example, degenerative osteoarthritis of the cervical 
spine was diagnosed on VA examination in September 1969 and 
cervical spondylosis was diagnosed on VA examination in 
January 1979.  

In January 1995, the veteran received VA treatment for herpes 
zoster of the left fifth trigeminal nerve.  His symptoms 
included open sores, loss of equilibrium, headaches and 
decreased hearing on the side of the herpes zoster 
involvement, and ocular involvement.  It was subsequently 
noted, in an August 1997 VA record, that his herpes zoster 
included nose involvement and cartilage destruction, and he 
required eye surgery to repair the lesions.  Throughout 1995, 
1996, and 1997, the veteran had post-herpetic neuralgia, with 
left-sided facial pain.

The veteran was examined for complaints of ear pain for 
approximately one week and loss of equilibrium in February 
1995.  The neurological examination included a "Barne 
maneuver," which was negative.  In April 1995, the veteran 
complained of constant numbness of the right arm of five 
weeks duration.  He stated that during the February 1995 
evaluation for vertigo, his back was manipulated, and he 
reported numbness of the right arm and hand since that time.  
It was noted that he had experienced chronic right upper 
extremity pain in the past, but had not had numbness, only 
paresthesias.  X-rays of the cervical spine performed in 
April 1995 showed spondylosis with moderate disc narrowing at 
C5-6 and C6-7 with protrusions.  In July 1995, it was noted 
that a "Baranay's test" was done in January 1995, with 
right hand numbness since that time.  Electromyography/nerve 
conduction velocity testing in November 1995 showed findings 
consistent with peripheral polyneuropathy affecting the 
sensory nerves more than the motor nerves.  There was no 
evidence of motor radiculopathy affecting the right arm.  

The veteran complained of chronic neck pain in March 1996.  
In September 1997, he reported having to keep his head still, 
or he would get earaches.  He also complained of headaches.  
In October 1997, he complained of right-sided neck and ear 
pain.  It was noted that magnetic resonance imaging had shown 
disc bulging at C2-3.  In December 1997, it was noted that 
the veteran's disc problems were not severe, and examination 
showed no evidence of radiculopathy.  Later in December 1997, 
he complained of right ear pain when turning the head and 
stated he was told "a pinched nerve in his spine [was] 
causing the pain in his ear."  

In October 1998, the veteran complained of headaches and 
right ear pain secondary to neck movement.  He stated that he 
had headaches for many years, but the ear pain was for the 
past two years.  He also complained of right hand numbness of 
two years' duration.  The diagnosis was cervical spondylosis.  
In December 1998, the veteran reported a history of a disc 
slipping into the spinal cord in 1995 secondary to a sudden 
movement, causing numbness of the right hand, earaches, and 
headaches.  Electromyography/nerve conduction velocity 
testing in December 1998 showed findings consistent with 
peripheral neuropathy, with no evidence of cervical 
radiculopathy.  Throughout 1999, the veteran continued to 
complain of neck pain, numbness of the right hand, earaches, 
and headaches. 

The veteran testified at hearings before the RO in June 2000 
and before the undersigned in April 2001.  He claimed that 
the manipulation of his neck in 1995, which was reportedly 
done against his will, caused nerve impingement and/or disc 
protrusion, resulting in additional disability such as 
headaches, earaches, increased neck pain, and numbness of the 
right arm and hand.  He stated that he had none of these 
complaints prior to the examination in 1995, and that a VA 
nurse practitioner told him that the manipulation caused his 
disc to compress the nerve in his neck, but that she would 
not put this in writing.    

The Board concluded that additional medical expertise was 
needed to render an equitable decision in this case and in 
January 2002 requested a medical opinion from VHA.  A letter 
dated in February 2002 was received from the Chief of the 
Neuromuscular Section at the Washington, D.C. VA Medical 
Center.   

The questions asked by the Board and the physician's answers 
were as follows: 

Does Barany's test involves [sic] manipulation 
of neck or cervical  spine?

This is one of the tests, which is commonly 
used to evaluate  patients with loss of 
equilibrium, dizziness or vertigo.  The can 
[sic] examiner observes the eye movements or 
nystagmus while patient is in a supine position 
and his head is turned passively or actively to 
right and left.  Vigorous manipulation of the 
cervical spine is not required for this test.  
This test can also be performed in a rotating 
chair.  While patient is sitting in a chair he 
is turned clockwise 10 times and after 
observation then he is turned 10 times in the 
opposite direction and his eye movements are 
observed.

Is it as likely as not that such testing could 
damage the nerves or discs of the cervical 
spine?

This test is considered very safe for routine 
evaluation of patients complaining of loss of 
balance, dizziness or vertigo.  Many physicians 
in clinical practice routinely use Barany's 
maneuver.  There is minimum risk of serious 
damage to the spinal nerves, inter vertebral 
discs or spinal cord, from this test, in the 
hands of an experienced  clinician.  Barany's 
maneuver however, shall not be performed in 
patients who have acute cervical spine 
fracture, significant subluxation of cervical 
vertebrae or severe cervical canal stenosis.

Does the medical evidence establish that the 
veteran's complaints of headaches, earaches, 
increased neck pain, and numbness of the right 
arm, hand were proximately caused by the 
Barany's test performed in Feb 1995 or other 
procedures performed during that examination?

The proximity of the symptoms of right arm 
numbness as new a [sic] symptom first reported 
on 2/24/95 [sic], makes it highly unlikely to 
be caused by Barany's maneuver that may have 
been performed on or around 2/6/95.  The 
Barany's test was most likely performed after 
the patient started complaining of left 
earache, loss of hearing and problem with his 
balance to evaluate the integrity of the inner 
ear functions.

Headaches are also highly unlikely to be 
related to Barany' s maneuver or any other 
procedures performed during his treatment.  
Headache may arise from stimulation or 
irritation of the extra cranial or intra-
cranial structures.  The extra-cranial pain 
sensitive structures include the scalp, extra-
cranial arteries, mucous membranes, of the 
nasal and para-nasal spaces, external and 
middle ear, teeth and muscles of the scalp, 
face and neck.  Pain due to inflammation or 
infection of these structures is usually 
localized, but may spread to include wide area 
of head, thus causing headaches.  The 
Trigeminal nerve constitutes the major pathway 
for pain and other sensory impulses covering 3/4 
of the head, lateral neck and face regions.  
Inflammation or infection of the Trigeminal 
nerve or in its distribution is a common cause 
of headache.  In light of the patient's severe 
Herpes Zoster infection, headache, earache and 
pain in this region are expected sequelae.  
After Herpes Zoster the pain and headaches 
often persists long after the infection is 
apparently fully treated.

Again in this situation these symptoms are 
highly unlikely to be caused by or aggravated 
by Barany's test.  Careful review of the chart 
indicates that patient had earache, loss of 
hearing, loss of balance and pain in this 
region before this test was done around Feb 6th 
95.  The spread of Herpes Zoster infection to 
the ear canal and other areas caused 
inflammation in this region.  This was the most 
likely cause of loss balance, loss of hearing 
and in [sic] earache.  The pain radiated to the 
other regions causing pain on the side and back 
of the head.

There are many inconsistencies in patient's 
reported complaints.  Barany's maneuver could 
have not [sic] been performed without patient's 
cooperation and participation.  If his symptoms 
of pain or numbness were new or aggravated due 
to Barany's test it would have been immediate 
and not 2-3 weeks later.  Most likely patient 
would have immediately complained or taken some 
action.

In case there was some injury to patient's neck 
during this examination he would have had 
instant pain with possible focal neurological 
deficits while patient was still on table.  If 
his symptoms had been aggravated related to his 
examination [sic] apparent within first 24-48 
hours if not immediately.

Based on the medical records, transcripts of 
hearing before the Board of Veteran Appeals and 
findings of EMG and Nerve conduction studies 
and C-spine imaging reports the his [sic] 
symptoms including arm numbness can be caused 
by any one or more of the following conditions.  
These conditions are highly unlikely to be 
related to the Barany's test performed during 
his evaluation in Feb, 1995.

Degenerative joint disease of cervical spine 
Cervical spondylosis 
Peripheral neuropathy 
Probable carpal tunnel syndrome. 
Post herpetic Neuralgia

Does veteran have additional disability as 
result of VA treatment or examination, as 
opposed to the pre-existing cervical spine 
disorder?

No.  In my opinion there is no evidence to 
suggest additional disability caused by the VA 
treatment or examination in Feb 1995.

The documentation in this case does not provide 
any credible evidence to suggest that the test 
was conducted in a careless, negligent or 
erroneous manner.

II.  Legal analysis

A.  Duty to assist

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  Among other things, this law redefines the 
obligations of VA with respect to the duty to provide notice 
and assistance.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions) (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments relating to claims to reopen finally denied 
claims, not relevant here.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991). 

In this case, VA's duties have been fulfilled.  VA has a duty 
to notify the veteran and his representative of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)). The veteran was told that 
his claim was denied because the evidence failed to establish 
that VA medical services were the proximate cause of 
additional disability.  That is the key issue in this case, 
and the discussions in the May 2000 rating decision and June 
2000 supplemental statement of the case, as well as at the 
June 2000 personal hearing, informed him of the evidence 
needed to substantiate his claim.  The hearing officer 
specifically asked him if any doctor had told him that the 
manipulation done to his neck caused his additional problems.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's service medical 
records and relevant VA and private treatment records, as 
discussed above.  The veteran testified that the VA nurse 
practitioner who told him that the neck manipulation caused 
nerve damage would not put anything in writing, and the RO 
has obtained his records showing treatment by this nurse 
practitioner.  

Any additional post-service treatment records would do no 
more than confirm that the veteran currently has problems 
with numbness of the right arm and hand, headaches, neck 
pain, and earaches, a fact that is already shown by the 
evidence of record, and would not aid in substantiating the 
claim.  The veteran has not stated that any treatment records 
would contain any medical opinions relating the neck 
manipulation to his current problems.  In view of the 
foregoing, efforts to obtain additional treatment records are 
not warranted.  There is no indication that relevant records 
exist that have not been obtained.

Additionally, the Board obtained a VHA opinion in this case.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  There is more than sufficient 
evidence of record to decide this claim properly and fairly.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Finally, the Board's consideration of the VCAA regulations in 
the first instance is not prejudicial to the veteran because 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the VCAA.  


B.  Application of law to the facts

At the outset, 38 U.S.C.A. § 1151 was amended by Section 422 
of Public Law 104-204.  The new version of the law is more 
stringent and is effective with respect to claims filed on or 
after October 1, 1997.  The veteran's claim was filed in 
August 1999, after this date, and thus the current version of 
the law applies. VAOPGCPREC 40-97.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West Supp. 
2001).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions, but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

Here, the medical evidence does not establish that additional 
disability (numbness of the right arm and hand, headaches, 
increased neck pain, and earaches) was the result of the 1995 
VA treatment.  

The evidence shows that a "Barne maneuver" or "Barany's 
maneuver" was conducted on February 7, 1995.  The veteran 
expressed complaints of headaches and ear pain prior to this 
event.  It was not until April 1995 that he sought treatment 
for numbness of the right arm, which he stated he had since 
the February 1995 evaluation. 

The VHA physician found that the veteran's numbness of the 
right arm and hand, headaches, increased neck pain, and 
earaches were not proximately caused by the Barany's test 
performed in February 1995, or any other procedures performed 
during that examination.  In fact, he specifically said that 
there was no evidence to suggest there was any additional 
disability caused by the VA treatment or examination 
conducted in February 1995.  Instead, it was determined that 
the right arm and hand numbness, headaches, neck pain, and 
earaches were more likely sequelae of the severe Herpes 
Zoster infection, degenerative joint disease of cervical 
spine, cervical spondylosis, peripheral neuropathy, probable 
carpal tunnel syndrome, and/or post-herpetic neuralgia.  

The VHA opinion was conclusive, based upon review of the 
complete medical records, including diagnostic testing, and 
supported by the medical evidence.  Rationale for the opinion 
included (1) that the veteran did not report any right arm 
numbness until weeks after the Barany's maneuver was done and 
his symptoms would have been instantaneous, and (2) that the 
veteran complained of "pain in this region" and an earache 
prior to the Barany's maneuver in February 1995.  

In view of the foregoing, the VHA physician's opinion is 
highly probative.  The fact that the physician is the Chief 
of the Neuromuscular Section, and presumably well versed in 
this area of medicine, is also persuasive.  There are no 
medical opinions of record refuting his opinion.  

While the veteran maintains that his numbness of the right 
arm and hand, headaches, increased neck pain, and earaches 
were caused by VA medical treatment in 1995, he is not 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Likewise, his allegation that a 
VA nurse practitioner told him that these problems were 
related to his neck manipulation is not competent.  "Hearsay 
medical evidence" does not constitute competent medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
The veteran's VA records have been associated with the claims 
folder and reflect no such opinion.

The medical evidence also refers to a history of a disc 
slipping into the spinal cord in 1995 secondary to a sudden 
movement, causing numbness of the right hand, earaches, and 
headaches, and similar transcriptions of history related by 
the veteran.  However, evidence that is simply information 
recorded by a physician, unenhanced by any additional medical 
comment by that physician, does not satisfy the nexus 
requirement.  Dolan v. Brown, 9 Vet. App. 358, 363 (1996); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore, at 409.

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that 
additional disability, claimed as numbness of the right arm 
and hand, headaches, increased neck pain, and earaches, was 
not the result of VA hospital care, medical or surgical 
treatment, or examination.  The preponderance of the evidence 
is against the claim, and the benefit of the doubt rule is 
not for application.  38 U.S.C.A. § 5107 (West Supp. 2001).


ORDER

Entitlement to service connection for additional disability 
(claimed as numbness of the right arm and hand, headaches, 
increased neck pain, and earaches) under the provisions of 38 
U.S.C.A. § 1151, arising from treatment received at a VA 
medical facility in 1995, is denied.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

